Citation Nr: 0009021	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  92-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.

(A claim on the issue of entitlement to service connection 
for a gastrointestinal disability and the issue of the 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection for hypertension, are 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran's period of verified active duty was from May 
1962 to January 1984 and from December 1985 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an May 1991 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1993 and October 1994, this matter 
was remanded to the RO for further development.


FINDINGS OF FACT

1.  The veteran's current combined service-connected 
disability rating is 20 percent.

2.  Since the veteran's disabilities prevent him from 
obtaining and retaining employment consistent with his 
abilities, aptitudes, and interests, he has an employment 
handicap.


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for basic entitlement to benefits under Chapter 31, Title 38, 
United States Code.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 21.40, 21.51 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim. The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.  

However, section 404(a)(b) of Public Law 102-568 amended this 
statutory framework effective October 1, 1993, providing that 
eligibility for Chapter 31 vocational rehabilitation may also 
be established if a veteran has a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and has a serious employment handicap.  Further, 
38 U.S.C.A. § 3101 and § 3102 were recently revised pursuant 
to Public Law 104-275.  The effective date of this revision 
is October 9, 1996.  Under the revised version, 38 U.S.C.A. § 
3102(1)(A)(i), (B) (West 1991 & Supp. 1999) states that basic 
entitlement for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and is determined by the Secretary to be in need of 
rehabilitation because of an employment handicap.  Otherwise, 
under 38 U.S.C.A. § 3102(2)(A), (B) (West 1991 & Supp. 1999) 
the veteran may instead have a service-connected disability 
which is compensable at 10 percent which was incurred in or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a serious employment handicap.  

A review of the record shows that the veteran was initially 
denied entitlement to Chapter 31 educational assistance 
benefits in a May 1991 decision.  The decision was based on a 
finding that at that time, the veteran was only service-
connected for hypertension which was rated at the 10 percent 
level which did not meet the original criteria, as set forth 
above.  The veteran was advised that only those individuals 
with service-connected disabilities rated at 20 percent or 
higher were potentially eligible for Chapter 31 benefits.  
The veteran appealed that determination.  

In early 1996, the veteran was afforded Chapter 31 vocational 
rehabilitation counseling which showed that it was likely 
that he was entitled to vocational rehabilitation training; 
however, the veteran declined services at that time to afford 
himself the opportunity to gather medical evidence from his 
physicians in order to establish service connection for a 
respiratory disability.  

In March 1997, the veteran was in fact service-connected for 
a respiratory disorder which was also rated at 10 percent 
disabling.  The veteran's combined rating was then raised to 
20 percent.  In May 1999, the veteran was again afforded 
Chapter 31 vocational rehabilitation counseling.  The 
Rehabilitation Specialist at the RO reviewed the veteran's 
past educational and medical history.  She determined that 
the veteran had an employment handicap as well as a serious 
employment handicap.  It was further determined that the 
veteran had not overcome his impairment.  As such, it was 
determined that he was entitled to Chapter 31 vocational 
rehabilitation training.  However, the Rehabilitation 
Specialist further noted that it was difficult to decide on 
the feasibility of the veteran for the Chapter 31 program 
because of his increasing medical problems with regard to his 
respiratory disability and episodes of syncope and because of 
the lack of appropriate diagnoses of the cause or treatment 
plan.  It was recommended that the veteran be placed in 
interrupted status until further medical evidence could be 
obtained.  Thereafter, in a determination letter, the veteran 
was notified that the Vocational Rehabilitation Counselor had 
determined that he was entitled to Chapter 31 benefits; 
however, all actions on his claim had been suspended as he 
had been placed in interrupted status for a period of up to 
12 months.  It was explained that his evaluation had to be 
interrupted because his medical condition was unclear at this 
time and his feasibility for services was in doubt due to 
incomplete medical evidence.  The veteran was requested to 
submit the pertinent medical evidence when it became 
available. 

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors. 38 C.F.R. § 21.51(c)(1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disability materially contributes to the impairment of 
employability (as noted, in this case, the veteran need only 
show that his disabilities in sum materially contributes to 
the impairment of employability); (iii) the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(f)(1).  An employment handicap does not exist when 
any of the following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

In this case, the Rehabilitation Specialist at the RO has 
found the veteran to have both an employment handicap as well 
as a serious employment handicap.  As such, it has been 
determined, as noted above, that the veteran has basic 
entitlement to Chapter 31 benefits.  

At the outset, the veteran initiated his appeal from the May 
1991 decision which denied the veteran's claim based on his 
service-connected disability level of 10 percent, which was a 
proper denial at that time.  However, as noted, during the 
course of the veteran's appeal, his service-connected 
disability level has been increased and pertinent laws and 
regulations have been amended.  Since the veteran currently 
meets the  20 percent service-connected disability level, he 
need only have an employment handicap as opposed to a serious 
employment handicap which is required of those veterans rated 
at only the 10 percent service-connected level.  Thus, to 
have basic entitlement to Chapter 31 rehabilitation benefits, 
the veteran needs to meet a two-pronged test, he must be 
service-connected at the 20 percent level and he needs to 
have an employment handicap.  The Rehabilitation Specialist 
has determined that the veteran does in fact have an 
employment handicap and the Board agrees.  The medical 
evidence as well as the industrial evidence shows that since 
1990, the veteran was employed as a warehouseman and he can 
no longer perform the work that this employment requires due 
to his service-connected disabilities.  

In light of the foregoing, the Board concludes that the 
veteran's disabilities prevent him from obtaining and 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has been demonstrated as contemplated under 38 U.S.C.A. § 
3102 and 38 C.F.R. § 21.51.  

As previously noted, in May 1999, the veteran was notified 
that all actions on his claim had been suspended as he had 
been placed in interrupted status for a period of up to 12 
months because his medical condition was unclear at this time 
and his feasibility for services was in doubt due to 
incomplete medical evidence.  The veteran was requested to 
submit the pertinent medical evidence when it became 
available.  

Although the veteran was also advised that he could 
separately appeal this determination, the Board finds that 
this issue is incorporated within the current appeal as it is 
clear that the veteran is seeking Chapter 31 vocational 
rehabilitation and taking into consideration that his appeal 
has been pending since 1991.  However, in the determination 
above, the Board has only determined that the veteran has an 
employment handicap and meets the criteria for basic 
entitlement to benefits under Chapter 31, Title 38, United 
States Code pursuant to 38 U.S.C.A. §§ 3100, 3101, 3102, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 21.40, 21.51 (1999).  
Accordingly, the Board has thus far made no determination on 
the feasibility of any particular vocational goal.  This 
matter needs further action as outlined in the remand portion 
of the decision below.  


ORDER

The veteran has an employment handicap and meets the criteria 
for basic entitlement to Chapter 31 benefits.


REMAND

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status.  Once the existence of a qualifying service-connected 
disability is established under § 21.40(a), an "initial 
evaluation" is scheduled.  38 C.F.R. § 21.50(a).  If the 
veteran attends the appointment for an initial evaluation the 
veteran progresses to "evaluation and planning status."  See 
38 C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning 
status, it is determined whether the veteran has an 
employment handicap under § 21.40(b) and whether achievement 
of a vocational goal is feasible.  See 38 C.F.R. §§ 
21.184(a)(1), 21.50.  When a decision concerning achievement 
of a vocational goal cannot be made during the initial 
evaluation, 38 C.F.R. § 21.74 provides for an extended 
evaluation, and the veteran's case may be assigned to 
"extended evaluation status."  38 C.F.R. § 21.74(a), see 38 
C.F.R. 21.188.  The veteran may be moved from "evaluation and 
planning" status or "extended evaluation" status to 
"interrupted" status.  38 C.F.R. § 21.197.  The purpose of 
assignment to interrupted status is to assure that all 
appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services.  A veteran may reenter from interrupted status.  
38 C.F.R. § 21.197(d).  

In this case, in May 1999, the veteran was notified that the 
Vocational Rehabilitation Counselor had determined that all 
actions on his claim had been suspended as he had been placed 
in interrupted status for a period of up to 12 months.  It 
was explained that his evaluation had to be interrupted 
because his medical condition was unclear at this time and 
his feasibility for services was in doubt due to incomplete 
medical evidence.  The veteran was requested to submit the 
pertinent medical evidence when it became available.  
However, there is no evidence that further action has been 
taken on the veteran's claim. 

Accordingly, the Board finds that this case must be returned 
to the Vocational Rehabilitation Division of the RO to 
determine if the veteran is feasible for Chapter 31 training 
and may be removed from interrupted status.  

The Board notes that in order to find that the achievement of 
a particular vocational goal is reasonably feasible, the 
facts must show that the effects of the veteran's 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment. 
38 C.F.R. §§ 21.35, 21.53(d).  The criteria of feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d).  When the VA finds 
that the provisions of 38 C.F.R. § 21.53(d) are not met, but 
VA has not determined that achievement of a vocational goal 
is not currently reasonably feasible, VA shall provide 
services contained in 38 C.F.R. § 21.35(i)(1)(i) as 
appropriate.  The Board notes that a finding that achievement 
of a vocational goal is infeasible without a period of 
extended evaluation requires compelling evidence which 
establishes infeasibility beyond any reasonable doubt.  38 
C.F.R. § 21.53(e)(1), (2).

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

This case must be returned to the 
Vocational Rehabilitation Division of the 
RO to determine if the veteran is 
feasible for Chapter 31 training and may 
be removed from interrupted status.  All 
pertinent laws and regulations must be 
applied.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations to include those 
regarding the change in status of his 
claim as well as those for feasibility.  
He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



